Exhibit 10.1

INSTALLED BUILDING PRODUCTS, INC.

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

INSTALLED BUILDING PRODUCTS, INC.

2014 OMNIBUS INCENTIVE PLAN

This Restricted Stock Agreement (the “Agreement”) is effective as of [•], 20    
by and between Installed Building Products, Inc., a Delaware corporation (the
“Company”), and [•] (the “Participant”).

Terms and Conditions

The Company hereby grants to the Participant as a Non-Employee Director of the
Company, as of [•], 20         (the “Grant Date”), pursuant to the Installed
Building Products, Inc. 2014 Omnibus Incentive Plan, as it may be amended from
time to time (the “Plan”), the number of shares of the Company’s Common Stock
set forth in Section 1 below. Except as otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan. A copy of the Plan has been delivered to the Participant. By signing
and returning this Agreement, the Participant acknowledges having received and
read a copy of the Plan and agrees to comply with the Plan, this Agreement and
all applicable laws and regulations.

The parties agree as follows:

1. Grant of Shares. Subject to the terms and conditions set forth herein and in
the Plan, effective as of the Grant Date, the Company awards to the Participant
[•] shares of its Common Stock. Such shares are subject to certain restrictions
set forth in Section 2 hereof, which restrictions shall lapse at the times
provided in Section 2(b) hereof. For the period during which such restrictions
are in effect, the shares of Common Stock subject to such restrictions are
referred to herein as the “Restricted Stock.” The Restricted Stock, in the sole
discretion of the Company’s Compensation Committee of the Board of Directors,
may be evidenced by a certificate or credited to a book entry account maintained
by the Company (or its designee) on behalf of the Participant and such
certificate or book entry shall contain a legend recording the restrictions on
the Restricted Stock.

2. Restricted Stock.

(a) Rights as a Stockholder. Prior to the time the Restricted Stock is fully
vested, (i) the Participant shall have no right to tender the shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“Dividends”) on the Restricted Stock shall be withheld for as long as the
Restricted Stock is subject to restrictions, and (iii) Dividends shall not be
paid until the shares of Restricted Stock to which they relate are no longer
subject to a risk of forfeiture. Dividends not paid currently shall be credited
to accounts on the Company’s records under the Plan and shall not accrue
interest. Such Dividends shall be paid to the Participant in the same form as
paid on the Common Stock upon the lapse of the restrictions.



--------------------------------------------------------------------------------

(a) Vesting. Subject to Section 2(c) and the terms and conditions of this
Agreement, all of the Restricted Stock subject to this Agreement shall vest and
cease to be Restricted Stock (but will remain subject to the terms of this
Agreement and the Plan) on the earlier to occur of (i) the one year anniversary
of the Grant Date and (ii) immediately prior to the first annual meeting of the
Company’s stockholders occurring after the Grant Date (the “Vesting Date”),
provided that the Participant has not experienced a Termination prior to the
Vesting Date. There shall be no proportionate or partial vesting prior to the
Vesting Date.

(b) Forfeiture. The Participant shall forfeit to the Company, without
compensation, all unvested Restricted Stock immediately upon the Participant’s
Termination for any reason.

(c) Section 83(b). If the Participant properly elects under Section 83(b) of the
Code within thirty (30) days after the Grant Date to include in gross income for
federal income tax purposes in the year of issuance the fair market value of the
Restricted Stock, the Participant shall promptly deliver to the Company a signed
copy of such election. In the event of such election, the Participant shall
promptly pay to the Company or make arrangements satisfactory to the Company to
pay to the Company any federal, state, local or other taxes that the Company is
required to withhold with respect to the Restricted Stock. The Participant
acknowledges that it is his or her sole responsibility, and not the Company’s,
to file timely and properly the election under Section 83(b) of the Code and any
corresponding provisions of state tax laws if he or she elects to utilize such
election.

(d) Certificates. If, after the Grant Date, certificates are issued with respect
to the shares of Restricted Stock, such issuance and delivery of certificates
shall be made in accordance with the applicable terms of the Plan.

3. Certain Legal Restrictions. The Plan, this Agreement, the granting and
vesting of the Restricted Stock, and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, state and
local laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Common Stock is listed.

4. Change in Control. In the event of a Change in Control, as defined in the
Plan, all of the Restricted Stock subject to this Agreement shall vest and cease
to be Restricted Stock upon the consummation of the Change in Control event.

5. Withholding of Taxes. The Participant acknowledges and agrees that
Participant, and not the Company, shall be responsible for his or her tax
liability that may arise with respect to the Restricted Stock; provided that the
Company shall have the right to deduct from any payment to be made pursuant to
this Agreement and the Plan, or to otherwise require, prior to the issuance or
delivery of any shares of Common Stock, payment by the Participant of any
federal, state or local taxes solely to the extent required by law to be
withheld by the Company; and provided further, that upon the vesting of the
Restricted Stock, or upon making an election under Section 83(b) of the Code,
the Participant shall pay to the Company all federal, state or local taxes
solely to the extent such amounts are required by law to be withheld by the
Company.

 

2



--------------------------------------------------------------------------------

6. Provisions of Plan Control. This Agreement is subject to the terms,
conditions and provisions of the Plan, including without limitation the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Compensation Committee and as may
be in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

7. Recoupment Policy. The Participant acknowledges and agrees that the
Restricted Stock shall be subject to the terms and provisions of any “clawback”
or recoupment policy that may be adopted by the Company from time to time or as
may be required by the Plan or any applicable law (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
rules and regulations thereunder).

8. Entire Agreement. This Agreement and the Plan contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede any prior agreements between the Company and the Participant with
respect to the subject matter hereof.

9. Notices. Any notice or communication given hereunder shall be in writing or
by electronic means as set forth in Section 13 and, if in writing, shall be
deemed to have been duly given: (i) when delivered in person; (ii) two days
after being deposited in the United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):

If to the Company, to:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, OH 43215

Attention: General Counsel and Secretary

If to the Participant, to the address on file with the Company.

10. No Guarantee of Continued Service. Neither this Agreement, the Plan nor the
shares of Restricted Stock awarded hereby shall confer upon the Participant any
right with respect to continued service to the Company, nor shall this
Agreement, the Plan or the shares of Restricted Stock awarded hereby interfere
in any way with any right the Company would otherwise have to terminate the
Participant’s service at any time. This Agreement shall not be deemed to enlarge
or alter any rights Participant may have pursuant to any other agreement with
the Company.

11. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.

 

3



--------------------------------------------------------------------------------

12. Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.

13. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
affiliates may deliver in connection with this grant of Restricted Stock and any
other grants awarded by the Company, including without limitation, prospectuses,
grant notifications, account statements, annual or quarterly reports, and other
communications. The Participant further agrees that electronic delivery of a
document may be made via the Company’s email system or by reference to a
location on the Company’s intranet or website or the online brokerage account
system.

14. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

15. Severability. If any provision of this Agreement is declared or found to be
illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.

16. Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

17. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles of conflict of laws.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

INSTALLED BUILDING PRODUCTS, INC. By:                                     
                                                           Name: Title:

 

PARTICIPANT By:                                     
                                                      Name:

 

5